El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Clan dina Morales presentó una petición jurada a la Corte de Distrito de Humacao solicitando que se declarara heredero abintestato de José Ignacio Esterás y Rivera a su hijo natural reconocido habido con la peticionaria llamado José Marcelino Esterás y Morales.
En la solicitud se alegó que el reconocimiento de José Marcelino se hizo por sentencia de la Corte de Distrito de Huma-*1044cao, presentándose como prueba una copia certificada de dicha sentencia que en lo pertinente, dice así:
“Claudina Morales v. Isidoro Esterás et al. Reconocimiento de Filiación. Hoy 22 de mayo de 1909, compareció el abogado José 6. Torres por la demandante en esta acción y da lectura a una moción en la que acepta la proposición de la parte demandada representada por el abogado Enrique López Díaz, esta última parte consiente en que se dicte sentencia por la cual se declare que José Marcelino, hijo de la demandante es hijo de José Ignacio Esterás. La corte oída la moción y el acuerdo de las partes ordena que se dicte sentencia a favor de la demandante y por tanto decreta que José Marcelino,, hijo de Claudina Morales, sea, y es por la presente tenido como hijo ilegí-timo reconocido de José I. Esteras.”
No se practicó prueba testifical y sometido el caso a la corte, ésta lo resolvió por la siguiente orden:
"El día 16 de febrero de 1911, en despacho compareció el abogado José G-. Torres a nombre de la parte en el arriba titulado caso, solici-tando de la corte se declare a José Marcelino Esteras Morales, único universal heredero de José Ignacio Esteras Rivera fallecido en Caguas el día 23 de enero de 1908, como hijo reconocido del mismo, justifi-cando tal reconocimiento con la certificación de una sentencia dictada el día 22 de mayo de 1909, por la Corte de Distrito de Humacao. Por cuanto, dicha sentencia fué dictada según en la misma se expresa por acuerdo de las partes, y en tal concepto no puede considerarse por el juez que provee de eficacia legal alguna al efecto de acreditar la filiación de José Marcelino Esterás, toda vez que las declaraciones de estado civil, no pueden hacerse por transacciones o mutuo acuerdo entre las partes. Por cuanto, tampoco se ha justificado que dicho José Marcelino Esterás, pueda ser el único heredero del finado José Ignacio Esterás y Rivera. Por tanto, la corte declara sin lugar la solicitud de Claudina Morales sobre declaratoria de herederos de José Ignacio Esterás Rivera, a favor de José Marcelino Esterás Morales.”
Veamos en primer término si la conclusión a que llegó el Juez dé la Corte dé Distrito de Humacao sobre la falta de eficacia de la sentencia dictada por la propia corte'en el pleito sobre reconocimiento de filiación, es o nó correcta.
El artículo 1713 del Código Civil revisado establece que no se puede transigir sobre el estado civil de las personas.-
*1045La transacción, según la define el propio Código Civil revi-sado en sn artículo 1711, es nn contrato por el cual las partes, dando, prometiendo o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen termino al que liabia comenzado.
. Todos los tratadistas, dice el Sr. Manresa en sus ‘ ‘ Comen-tarios al Código Civil, ’ ’ tomo 12, página 100, están conformes en que los caracteres del contrato de transacción y los que propiamente le determinan son los cuatro siguientes:
Io. El ser accesorio.
2o. El ser consensual.
3o. El ser bilateral; y
4o. El ser oneroso.
. Examinada la sentencia dictada por la Corte de Distrito de Humacáo en el pleito sobre reconocimiento de filiación a la luz de.la ley y de la opinión de los tratadistas citados, se con-cluye que tal sentencia no aparece con tocia claridad que friera el resultado de la transacción que la ley proliibe y que- por tanto no debió negársele eficacia legal al ser. presentada como prueba en los procedimientos sobre declaratoria de herederos.-
Dicha sentencia se obtuvo, según en ella misma se expresa, por consentimiento del demandado, lo que equivale a decir que el demandado se allanó a las pretensiones del demandante, o que el demandado aceptó expresamente como ciertos los hechos consignados en la demanda, y una sentencia de tal naturaleza dictada por una corte con jurisdicción sobre la ma-teria y sobre las partes, es válida y no puede ser atacada cola-teralmente. (Véase 23, Oye., 728 y 1055.)
Ahora bien, esta conclusión a que llegamos por las circuns-tancias de este caso concreto, no implica el que nosotros acep-temos como buena la práctica al parecer seguida por la Corte de Distrito de Humacao en el pleito sobre reconocimiento de filiación. En casos de tal naturaleza aun cuando los demanda-dos aceptaran la verdad de los hechos consignados en la de-manda y dichos hechos determinaran la causa de acción ejer-citada, sería más conforme a los fines de'la justicia que la corte *1046exigiera además pruebas que demostraran la certeza de las alegaciones.
Examinemos el otro fundamento de la orden apelada, esto es, que no se ha justificado que José Marcelino Esterás pueda ser el único heredero del finado José Ignacio Esterás y Rivera.
La ley sobre procedimientos legales especiales dispone que el juez a quien se hubiere presentado la solicitud sobre decla-ratoria de herederos, oirá en el más breve término posible la prueba presentada y con el resultado de ella dictará la reso-lución que proceda, y dispone además que el auto se dictará sin perjuicio de terceros, a no ser que se trate de herederos forzosos. (Leyes de 1905, página 219.)
Examinada la prueba en este caso, se podría concluir que José Marcelino Esterás y Morales es hijo ilegítimo reconocido de José .Ignacio Esterás y Rivera, pero la peticionaria no de-mostró que José Marcelino tuviera además la condición de natural y que fuera el único heredero. La declaratoria, que debe hacer la corte es de herederos y debe comprenderlos a todos cuando existan varios.
La peticionaria debió alegar y demostrar en este caso que su hijo lo era también natural reconocido de José Ignacio Es-■terás y Rivera y que no existían otros herederos de éste, o al menos que se desconocía la existencia de otros herederos y para ello la prueba de testigos que conocieran las relaciones de familia de José Ignacio Esterás y que merecieran crédito a la corte, parece la naturalmente indicada.
No habiendo, pues, la peticionaria presentado toda la prueba que su caso exige, su solicitud, por tal motivo, fué pro-piamente declarada sin lugar; sin que esta resolución sea un obstáculo para que pueda presentarse ppr la peticionaria o por cualquiera otra persona realmente interesada una nueva soli-citud de acuerdo con la ley.

Confirmada,.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y Aldrey.